Title: To George Washington from Elisha Sheldon, 27 December 1780
From: Sheldon, Elisha
To: Washington, George


                        
                            Sir
                            Northhampton Decr 27th 1780
                        
                        Your Excellency’s favors of the 8th & 17th Instant have been duly recd. In obedience to the orders
                            contained in the Latter I have marched my Regt to the Towns of Northampton, Hatfield and Hadley, where to appearance, we
                            can be plentifully supplied with Forage, unless the want of money should frustrate our hopes. I have established my Qrs at
                            this Place where I hope to Remain, unless the Civil Authority should determine on another movement--I am happy to assure
                            Your Excellency that your Letter to Governor Trumbull relating to the measures pursued by the Civil Authority respecting
                            my Regt had a very happy effect. I was at Hartford soon after it was recd and was rejoiced to find many members of the
                            Assembly ashamed of their Conduct in the above particular.
                        I have the Honor to inclose also the Return called for in your Excellency’s Letter of the 8th—My Regt having
                            been constantly on the march has prevented their being made out before.
                        I have no Expectation of obtaining any Horses or furniture from the State of Connecticut, as they esteem this
                            wholly a Continental affair but in point of men, I trust they will furnish our Compliment. I have the Honor to be, with
                            the greatest Regard your Excellencys Most obt and very Humble Sert
                        
                            Elisha Sheldon Col. 2 L.D.
                        
                    